Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ming Chieh Chang (Reg. No. 61,962) on 5/4/2022.
The application has been amended as follows: 

1. (currently amended) An electrical assembly comprising: a main printed circuit board; an opening formed in the main printed circuit board; a securing mechanism removably attached upon the main printed circuit board and including: a base having a mounting section assembled through the opening and retained to the main printed circuit board; and a latch removably assembled upon the base and manually movable relative to the base between a locking position and an unlocking position in a front-to-back direction; wherein the latch provides an abutting section extending forwardly at the locking position to downwardly press a daughter board positioned above the main printed circuit board in parallel, and the base forms a support face adapted to upwardly support the daughter board.

5. (currently amended) The electrical assembly as claimed in claim 5,  wherein the mounting section abuts against an underside of the main printed circuit board for preventing the base from being withdrawn from the main printed circuit board.

10. (currently amended) The electrical assembly as claimed in claim 1, wherein the base is equipped with a one-piece metallic grounding piece unitarily formed with an upper arm adapted to be connected to a grounding pad of the daughter board and a lower arm adapted to be connected to a grounding pad of the main printed circuit board, the upper arm having an upward-facing contacting surface.


Allowable Subject Matter
Claims 1-2 and 5-19 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claims 1, 11 and 18, patentability exists, at least in part, with the claimed features of “a securing mechanism removably attached upon the main printed circuit board and including: a base having a mounting section assembled through the opening and retained to the main printed circuit board; and a latch removably assembled upon the base and manually movable relative to the base between a locking position and an unlocking position in a front-to-back direction; wherein the latch provides an abutting section extending forwardly at the locking position to downwardly press a daughter board positioned above the main printed circuit board in parallel, and the base forms a support face adapted to upwardly support the daughter board.”

Ng et al US Patent No. 10331181-B2, TSENG et al US Pub  No. 20210064102-A1, as well as, Nguyen et al US Patent No.11132034-B2 are all cited as teaching some elements of the claimed invention including locking device for printed circuit board to an electrical assembly system . However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841